Luke, J.
1. The defendant pleaded, to a suit in a justice court upon a note, “that the note sued on is void, because the defendant has not received anything whatever from the Georgia Fertilizer and Manufacturing Company for which said note was given. Defendant further says that he has no recollection of signing said note, but that if he did sign same that there was a mistake on his part in signing said note, as he did not at that time nor up to this time owe the said fertilizer company anything; therefore the same is a naked promise and of no value, as there was no consideration moving to defendant for which said note could have been given for.” The plea was properly verified. After appeal to the superior court the plaintiff orally moved to strike the plea, and the court sustained the motion. Held’, that the plea, as a ' plea of want of consideration, was good as against a general demurrer. Mackin v. Blalock, 133 Ga. 550 (66 S. E. 265, 134 Am. St. R. 220). The court therefore erred in sustaining the oral motion to strike the plea.

Judgment reversed.


Wade, O. J., and Jenkins, J., concur.